Citation Nr: 1704788	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  15-10 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a disability rating in excess of 20 percent for lumbar spine strain with intervertebral disc syndrome (IVDS), prior to August 26, 2014, and a rating in excess of 40 percent thereafter.

3.  Entitlement to an initial compensable disability rating for right lower extremity sciatica associated with lumbar spine strain with IVDS, prior to August 26, 2014, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012, December 2013, and September 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

The April 2012 rating decision increased a noncompensable (zero percent) rating for the lumbar spine disability (previously rated as lumbosacral strain) to 20 percent, effective February 28, 2011.

The December 2013 rating decision granted service connection for tinnitus and denied service connection for bladder dysfunction, erectile dysfunction, and hearing loss.  Subsequently, the Veteran's representative submitted a December 2013 notice of disagreement (NOD), and the RO issued a November 2014 statement of the case (SOC) addressing, inter alia, the issues involving tinnitus, bladder dysfunction, and erectile dysfunction.  The Board notes that the appeal of these issues was not timely perfected, and thus, are not currently on appeal before the Board.  However, as discussed below, the hearing loss issue is being remanded for further consideration.

The September 2014 rating decision increased the 20 rating for the lumbar spine disability to 40 percent, effective August 26, 2014; assigned a separate noncompensable rating, effective July 23, 2014, for right lower extremity sciatica associated with the lumbar spine disability; and assigned a 10 percent rating for such sciatica, effective August 26, 2014.

While the RO increased the 20 percent rating for the lumbar spine disability to 40 percent, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that a February 2015 SOC characterized the claims on appeal as earlier effective date claims.  However, the claims are ultimately "staged" increased rating claims arising from the Veteran's February 2011 claim addressing his low back injury, for which the RO granted service connection in a December 1996 rating decision.  As such, the Board finds that the claims on appeal are best characterized as increased rating claims as reflected on the cover page.

Additional evidence (VA treatment records and examination reports) was received subsequent to the February 2015 SOC.  Because this evidence is not pertinent to the issues decided below, a remand for initial RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The lumbar spine and right lower extremity sciatica issues are decided below, and the hearing loss issue is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Prior to August 26, 2013, the Veteran's lumbar spine disability was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or by ankylosis; objective neurologic abnormalities or incapacitating episodes were not shown.

2.  Since August 26, 2013, the Veteran's lumbar spine disability was manifested by incapacitating episodes having a total duration of at least 6 weeks during a 12-month period.

3.  Since February 28, 2011, the Veteran's lumbar spine disability has resulted in right lower extremity sciatica analogous to no more than moderate paralysis of the right sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to August 26, 2013, the criteria for a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

2.  From February 28, 2011 through August 25, 2013, the criteria for a separate 20 percent rating, but no higher, for moderate right lower extremity sciatica have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

3.  Since August 26, 2013, the criteria for a 60 percent rating, but no higher, for the Veteran's service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In a January 2013 NOD, the Veteran's representative contends that a June 2011 VA examination was inadequate for rating the Veteran's lumbar spine disability.  In a November 2014 statement, the Veteran contends that higher ratings for his lumbar spine IVDS and right lower extremity sciatica are warranted since the date of his February 2011 claim, not the date of the most recent VA examination in August 2014.  He further contends that the August 2014 examination substantiated what had already been evident since the date of his claim.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

It has been held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

The evaluation criteria are meant to take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51455 (Aug. 27, 2003).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1).

The provisions of 38 C.F.R. § 4.71a allow for IVDS, preoperatively or postoperatively, to be evaluated based either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Additionally, the Rating Formula encompasses disabling symptoms such as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Also, associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately.

The Board notes that the Veteran's lumbar spine disability was initially rated under Diagnostic Code 5237 for lumbosacral strain and is currently rated under Diagnostic Code 5243 for IVDS, both of which have identical rating criteria.


Facts and Analysis

The evidence for consideration for the Veteran's lumbar spine disability includes VA examination reports, from June 2011 and August 2014, and VA and private treatment records. 

The VA examinations included measurements of the Veteran's thoracolumbar range of motion during the appeal period.  Initially, the Board acknowledges that the Veteran has complained of back pain throughout the pendency of this case.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration in evaluating the service-connected lumbar spine disability.  Accordingly, efforts were made to simulate the effect of pain during flare-ups, to include repetitive motion testing.  The Board finds additional range of motion testing unnecessary in adjudicating the instant appeal.

At the June 2011 VA examination, the Veteran limitation in walking because of his spine condition, as well as paresthesia, numbness, and weakness of the leg and foot associated with the spine condition.  The back range of motion results, which considered pain and repetitive motion testing, were reported to be flexion to 54 degrees, extension to 35 degrees, left and right lateral flexion to 27 degrees, and left and right lateral rotation to 25 degrees.  The examiner reported: lumbar spine reveals no sensory deficits from L1-L5; no sensory deficits of S1; no lumbosacral motor weakness; right lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+; lower extremities show no signs of pathologic reflexes; normal cutaneous reflexes; no signs of lumbar IVDS with chronic and permanent nerve root involvement; and no non-organic physical signs.

Turning to the August 2014 VA examination, the range of motion results, which considered pain and repetitive motion testing, were: forward flexion to 30 degrees, extension to zero degrees, right and left lateral flexion to 15 degrees, and left and right lateral rotation to 20 degrees.  The examiner reported that the Veteran exhibited the following functional loss, functional impairment and/or additional limitation of range of motion of the thoracolumbar spine after repetitive use: less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting standing and/or weight-bearing.  The Veteran had guarding or muscle spasm of the thoracolumbar spine, not severe enough to result in abnormal gait and abnormal spinal contour.

Muscle strength testing results were all normal, and there was no muscle atrophy.  The examiner reported the following abnormal results in the right lower extremity: hypoactive deep tendon reflexes; decreased sensation to light touch; positive straight leg raising test; and sign or symptoms due to radiculopathy involving the sciatic nerve, to include mild constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The examiner reported the absence of other neurologic abnormalities, to include bowel and bladder problems.  Importantly, the examiner reported that the Veteran has IVDS of the thoracolumbar spine with incapacitating episodes over the past 12 months due to IVDS, with at least 6 weeks total duration of incapacitating episodes over the past 12 months.

After reviewing all of the clinical evidence and subjective complaints during the pendency of the appeal, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 20 percent for the Veteran's service-connected lumbar spine disability is not warranted for the period prior to August 2014 VA examination.  The Board notes that the Veteran's representative contends that the June 2011 VA examination was inadequate.  The representative argued that the examiner did not ask about day-to-day functioning; incapacitating episodes were not considered; and the examiner failed to consider the Veteran's erectile dysfunction and bladder symptoms.  Despite such contentions, the Board finds no reason to doubt the validity of the range of motion testing.  The Board notes that erectile dysfunction and bladder dysfunction were separate issues considered by the RO.  Additionally, the June 2011 examiner specifically stated that the Veteran has no incapacitating episodes or sensory deficits related to the lumbar spine.  According to the rating criteria discussed above, the June 2011 range of motion results do not warrant an increase from 20 percent to the next higher rating of 40 percent because a 40 percent rating requires forward flexion of the thoracolumbar spine to be 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  In making these findings, the Board determines that the June 2011 VA examination is adequate for evaluating the disability (and a more recent VA examination was then later conducted).

However, the Board finds that the evidence is at least in equipoise regarding the assignment of a 60 percent for the Veteran's service-connected lumbar spine disability according to the rating criteria discussed above for IVDS, at least since the date of the August 26, 2014, VA examination.  While there is no other medical evidence reflecting that the Veteran was prescribed bed rest by a physician because of his lumbar spine disability, there is no evidence contrary to the August 2014 VA examiner's report that the Veteran's lumbar spine disability resulted in at least 6 weeks of incapacitating episodes over the past 12 months and the examiner endorsed this manifestation by checking this portion of the report.  Therefore, after resolving any reasonable doubt in the Veteran's favor, the Board finds that a 60 percent rating, but no higher, is warranted for the Veteran's lumbar spine disability since August 26, 2013, 12 months prior to the August 2014 VA examination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Because there is no evidence of any ankylosis of the spine, a rating in excess of 60 percent is not warranted at any time under Diagnostic Code 5237 and 60 percent is the maximum schedular rating under the IVDS Formula.

Furthermore, a separate 20 percent rating, but no higher, is warranted under Diagnostic Code 8520 for right lower extremity radiculopathy since the date of the claim-February 28, 2011.

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.

Regarding radiculopathy, VA treatment records show that the Veteran has complained of low back pain and/or numbness radiating to the lower extremities.  According to Diagnostic Code 8520 for the sciatic nerve, sciatic nerve disabilities are rated at 80 percent where there is complete paralysis; the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies where there is moderately severe incomplete paralysis.  Moderate incomplete paralysis is rated at 20 percent, and mild incomplete paralysis is rated at 10 percent.

In this case, the August 2014 examiner noted radiculopathy of moderate severity involving the sciatic nerve of the right lower extremity but no muscle atrophy.  Accordingly, the Board finds that a 20 percent rating is warranted, separate from the disability rating for the lumbar spine disability, because moderate radiculopathy was reported at the August 2014 examination.  A higher rating under Diagnostic Code 8520 is not warranted because moderately severe incomplete paralysis, severe incomplete paralysis of the sciatic nerve with marked muscular atrophy, and complete paralysis of the sciatic nerve, the respective criteria for a 40 percent, 60 percent, and 80 percent rating, were not shown.

Furthermore, the Veteran contends that such radiculopathy occurred since the date of his February 2011 claim for an increased rating for his lumbar spine disability, not the date of the August 2014 VA examination.  Prior to this examination, the Board notes private treatment records (March 1, 2013) and VA treatment records (August 8, 2012) show evidence of radiculopathy, to include medications leg numbness, neuropathy.  The Board finds that the evidence is at least in equipoise regarding whether or not a separate 20 percent rating is warranted for right lower extremity radiculopathy prior to the date of the August 2014 VA examination.  Therefore, after resolving any reasonable doubt in the Veteran's favor, the Board finds that a separate 20 percent rating, but no higher, is warranted for the right lower extremity sciatica associated with his lumbar spine disability, since the date of his claim on February 28, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Lastly, the rating criteria for evaluating the spine provide that IVDS is to be evaluated under the General Formula or the IVDS Formula, whichever results in a higher evaluating when all disabilities are combined under 38 C.F.R. § 4.25.  Put another way, the IVDS formula rating is compared with the combination of the orthopedic and neurologic ratings from the General Formula.  See 68 Fed. Reg. 51455 (Aug. 27, 2003); 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).

When combining the orthopedic evaluation of 40 percent (based on limitation of motion to 30 degrees or less) and the neurologic evaluation (based on moderate sciatica), the resultant rating is 52 percent.  This is less than the 60 percent for the Veteran's IVDS.  Thus, the 20 percent rating for right lower extremity sciatica is effective through August 25, 2013, the day before the 60 percent rating for IVDS becomes effective as multiple ratings in this regard are not permissible.


ORDER

Prior to August 26, 2013, a disability rating in excess of 20 percent for lumbar spine strain with IVDS is denied.

From February 28, 2011 through August 25, 2013, a separate 20 percent disability rating, but no higher, for right lower extremity sciatica associated with lumbar spine strain with IVDS is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since August 26, 2013, a 60 percent disability rating, but no higher, for lumbar spine strain with IVDS is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As mentioned above, the December 2013 rating decision granted service connection for tinnitus and denied service connection for bladder dysfunction, erectile dysfunction, and hearing loss.  After the Veteran's representative submitted the December 2013 NOD that did not include the hearing loss issue, the Veteran submitted a timely October 2014 NOD on a standard form, including a comment regarding hearing loss.  Reading such comment in the light most favorable to the Veteran, the Board finds that the Veteran timely disagreed with the RO's denial of entitlement to service connection for hearing loss.  The RO issued a November 2014 SOC addressing, inter alia, the issues involving tinnitus, bladder dysfunction, and erectile dysfunction.  However, to date, no SOC has been furnished regarding the hearing loss issue.  The Board has jurisdiction solely to remand this issue for such an action.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this issue is REMANDED for the following action:

Prepare an SOC addressing the issue of entitlement to service connection for hearing loss.  This action is required unless the matter is resolved by granting the benefit sought by the Veteran or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


